DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The report on patentability of the IPEA or ISA has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

While the skilled artisan can make inhibitory nucleic acids to reduce expression of a targeted gene or mRNA, the prior art discloses that several nucleic acids, including siRNA and antisense oligonucleotide have to be empirically determine whether or not they specifically reduce gene or mRNA expression.  See Fakhr et al. (Cancer Gene Therapy 2016, 23, 73-82 and Hagedorn et al., Nucleic Acid Research 2017, 45, 2262-2282).
Applicant discloses Pla2g5 null mice (including null Pla2g5 macrophages) and studying the effect of the mice lacking this gene.  Applicant contemplates making inhibitory nucleic acid inhibitors that reduce expression of Pla2g5 (pages 13-38).  Applicant does not disclose any inhibitory nucleic acid that specifically reduces expression of Pla2g5.  Applicant does not disclose any nucleic acid that reduces expression of at least 70% to no more than 30% of normal levels.  Furthermore, applicant does not disclose what decreased Pla2g5 expression level is required to treat pulmonary inflammation in a subject in need thereof.

Pla2g5 null mice have zero expression level of Pla2g5 because they lack the Pla2g5 gene.  A search of the prior art, indicates that a person of skill in the art would possess the knowledge that there are no known inhibitory nucleic acid that result in zero expression level of Pla2g5.  The applicant does not disclose any essential structure of an inhibitory nucleic acid that would result in zero expression level of Pla2g5.  The written description requirement for the claimed genus are not satisfied through sufficient description of a representative number of species.  Applicant does not provide a “representative number of species” of species which are adequately described to represent the entire genus.  There is substantial variation within the genus because each inhibitory nucleic acid would result in different expression Pla2g5 levels (0% to possibly 100%) at different time points.  The applicant does not describe a sufficient variety of species to reflect the variation within the genus.
In addition, a person of skill in the art can make an inhibitory nucleic acid that reduces expression of Pla2g5, however, the applicant does not disclose any essential 
While the specification provides a lengthy discussion on how to make nucleic acid inhibitors (e.g., aptamers, antisense oligonucleotides, aptamers, siRNA, shRNA, CRISPR), the written description requirement for the claimed genus is not satisfied through sufficient description of a representative number of species.  
The specification appears to provide a method of screening nucleic acid inhibitors to determine if they have the desired functional limitation (specifically reduces expression of Pla2g5).  A screening method does not provide written support for the claimed invention because the skilled artisan would have to further experiment to determine if a nucleic acid has the desired biological activity.  This would indicate the applicant is trying to claim nucleic acids before they have been discovered and that the instant disclosure does not provide written support for the claimed invention.    
The applicant does not disclose an inhibitory nucleic acid that has the desired functional limitation (specifically reduce Pla2g5 expression).  Page 47 discloses a human PLA2G5 On-Target Plus SMART Pool siRNA (Dharmacon), but does not disclose the sequence for the siRNA.  A person of skilled in the art would possess the knowledge that On-Target siRNA reduce off-target effect up to 90%.  
Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).  See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventor had possession of a genus of Pla2g5 deficient suppressive macrophages claimed in claims 1-9 and 19-29 as of the effective filing date sought in the instant case. 


Claims 1-9 and 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

While the skilled artisan can make inhibitory nucleic acids to reduce expression of a targeted gene or mRNA, the prior art discloses that several nucleic acids, including siRNA and antisense oligonucleotide have to be screened to determine whether or not they specifically reduce gene or mRNA expression.  See Fakhr et al. (Cancer Gene Therapy 2016, 23, 73-82 and Hagedorn et al., Nucleic Acid Research 2017, 45, 2262-2282).  In addition, the skilled artisan would be aware of companies (Perkin-Elmer (Dharmacon)) that can make siRNA (On Targetplus, See Ohta et al. (The Journal of Immunology, 2013, 190, 5927-5938, cited on an IDS) where off-targets by up to 90%, 
Applicant contemplates making inhibitory nucleic acid that reduce expression of Pla2g5 (pages 13-38).  Applicant does not disclose any inhibitory nucleic acid that specifically reduces expression of Pla2g5.  Applicant does not disclose any nucleic acid that reduces expression of at least 70% to no more than 30% of normal levels.  Furthermore, other than completely knocking out expression of the gene, the applicant does not disclose what decreased Pla2g5 expression level in macrophages is actually required to treat pulmonary inflammation in a subject in need thereof.  Neither the prior art nor the instant disclosure teach how to make and use a nucleic acid that completely reduces Pla2g5 expression levels in macrophages.  It would take an undue amount of experimentation to make and use the genus of inhibitory nucleic acids.
Applicant discloses Pla2g5 null mice and studying the effect of the mice lacking this gene when exposed to Alternaria Alternata in a laboratory setting.  The null mice never expressed Pla2g5, so the skilled artisan cannot reasonably extrapolate from these mice to practicing the claimed method.  Neither the applicant nor the prior art of record disclose what level of Pla2g5 needs to be reduced in macrophages to treat pulmonary inflammation in a subject in need thereof.  
The working examples are in a controlled setting using Alternaria model of pulmonary inflammation.  The wild-type mice were administered Pla2g5 null BM macrophages two days before being exposed to Alternaria on day 3, 6, and 9.  The mice were euthanized 18 hours after last dose of Alternaria.  A skilled artisan cannot reasonably extrapolate from Pla2g5 null macrophages to a genus of Pla2g5-deficient 
Furthermore, even though the applicant teaches using Pla2g5 null macrophages in mice to treat allergen induced pulmonary inflammation in a controlled setting, the specification does not teach at what time point in the subject’s life span should the genetically modified macrophages be delivered to the subject in need thereof to treat a genus of pulmonary inflammation.  Administering the macrophages three days before the mice are exposed to a certain amount of Alternaria does not reasonably extrapolate to the claimed method.  These conditions in the working example do not represent the genus of pulmonary inflammation for a subject in need thereof.  A subject is not always exposed to an agent at three different time points that caused pulmonary inflammation three days after administering the genetically macrophages.  It is not apparent if the amount of Alternaria would be representative of any cause of pulmonary inflammation in a subject.  The skilled artisan would have to experiment with different time points and amounts of the agent to determine when reducing pulmonary inflammation in a subject in need thereof is achieved.  For example, the specification does not teach how long would the genetically macrophages be required to be present in the subject until the subject experiences the condition.  In addition, the applicant does not teach what level of Pla2g5 expression is required to be reduced.  This would indicate that the applicant was not 
While the ex vivo method avoid the issues of in vivo delivery, the applicant does not disclose that genetically modified macrophages having reduced expression of Pla2g5 would be enabled to treat pulmonary inflammation in a subject.  Furthermore, other than studying null Pla2g5 mice and contemplating administering a genus of genetically modified macrophages having an inhibitory nucleic acid that specifically reduces expression of Pla2g5 to treat pulmonary inflammation in a subject in need thereof, the specification of the application does not disclose how to make and use the claimed invention without an undue amount of experimentation.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the claimed invention.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the pulmonary inflammation is asthma" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. (The Journal of Immunology, 2013, 190, 5927-5938, cited on an IDS).
Ohta et al. teach i.t. delivering macrophages lacking Pla2g5 to mice having IL-4 induced pulmonary inflammation (pages 5928 and 5936).  IL4- induced inflammation would embrace asthma (page 5936).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (The Journal of Immunology, 2013, 190, 5927-5938, cited on an IDS) taken with Du Clos et al. (US 20110142812, cited on an IDS).
The rejection of claims 1, 9, and 28 as being anticipated by Ohta is incorporated herein.
	Ohta does not specifically teach using macrophages that are autologous to the mice.
However, at the time of the effective filing date, ‘812 disclose using macrophages that are autologous from the patient (page 2, 3, 8, and 9).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Ohta taken with ‘812, to use autologous macrophages, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to reduce the immune response to the macrophages.  
prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635